Citation Nr: 0602168	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
peptic ulcer disease (PUD).  

2.  Entitlement to compensable rating for tinea pedis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In March 2005, the claims were remanded for 
additional development, the case has now been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's peptic ulcer disease is no more than 
moderate in degree.

2.  The veteran's tinea pedis required no more than topical 
therapy for treatment and was manifested by dry, scaly, white 
webs between the toes of the feet.  The plantar surfaces of 
the feet were hyperkeratotic, but there was no ulceration, 
exfoliation of crusting.  An affected body surface area of at 
least 5 percent is not demonstrated in current clinical 
records.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7305 (2005).

2.  The schedular criteria for a compensable rating for tinea 
pedis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, § 4.118, DC 7813 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statements of the case (SSOCs) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board notes here that an initial VCAA letter was sent to the 
veteran in October 2002, prior to the denial of increased 
ratings for peptic ulcer disease and tinea pedis.  Moreover, 
the July 2003 SOC and another VCAA letter in March 2005, as 
well as an October 2005 SSOC, specifically advised him as to 
what evidence the RO had in its possession and what evidence 
was still needed.  Specifically, these documents notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, and statements 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  There are numerous examination reports of record, to 
include an April 2005 gastrointestinal examination.  The 
evidence of record is sufficient to make a decision as to 
both claims without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Increased evaluation

The veteran contends that his peptic ulcer disease and his 
tinea pedis are more disabling than currently evaluated and 
that he is entitled to increased evaluations.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Peptic Ulcer Disease

Following review of service medical records and VA 
examination, the RO, by rating decision in February 1979, 
granted service connection for peptic ulcer disease and 
assigned a 10 percent evaluation.  The Board, in a November 
1990 decision, determined that the veteran's peptic ulcer 
disease warranted an increased rating of 20 percent.  This 
increase was based on findings from a January 1990 VA 
examination which showed that his ulcer disease was 
manifested by tenderness to palpation, and a severely 
deformed duodenal cap and an active ulcer crater in the bulb.  

Although the veteran filed for increased evaluation for his 
peptic ulcer disease in 1995, he did not file a timely 
substantive appeal from the January 1999 Statement of the 
case.  In January 2000, the veteran submitted a statement, 
which effectively reopened his claim for increased evaluation 
for peptic ulcer disease.

In statements and testimony, the veteran stated that he 
continued to suffer from chronic diarrhea at least twice per 
month.  He weighed 185 and did not have much of an appetite.  
While he had not been diagnosed with anemia, he felt tired 
all of the time.  He used numerous over the counter 
medications to treat symptoms of his ulcer.  He was 
frequently incapacitated secondary to diarrhea and abdominal 
pain which prevented him from working in his job as a letter 
carrier.  He submitted an employment health report dated in 
September 2003 which reflects that he missed an average of 6 
days of work during the past 3 years due to stomach problems.  

VA records include an April 2002 CT scan of the abdomen which 
was within normal limits.  

When examined by VA in October 2002, the veteran reported 
periods of epigastric pain approximately every 2 months which 
could last from 1 to 2 weeks.  The pain was partially 
alleviated with herbs.  He denied nausea, vomiting, 
hematemesis, melena, circulatory disturbance after meals, 
diarrhea, constipation, and abdominal distension.  
Examination of the abdomen showed positive bowel sounds.  
There was tenderness to palpation in the epigastric region.  
There was no distension and no hepatomegaly.  There was no 
splenomegaly, and no masses.  UGI series showed that the 
esophagus appeared intrinsically normal.  The stomach 
distended well showing no evidence of mass or ulceration.  
The duodenal bulb was irritable, demonstrating thickening of 
its mucosal folds.  There was no definite evidence of 
ulceration.  

At an April 2005 VA examination, it was noted that the 
veteran had been treated on an outpatient basis for this 
condition over the years, but had never been hospitalized for 
his GI complaints.  He complained of heartburn and pyrosis, 
periodic belching and bloating.  He also experienced periodic 
nausea and loss of appetite.  These symptoms occurred at 
least once per week and usually lasted for a few hours.  He 
had significant epigastric abdominal pain at least once every 
2 months which lasted 1-2 weeks at a time.  There were 
periodical episodes of diarrhea about once every 2 months.  
The veteran said that during the last year he had lost about 
10 pounds.  The physician noted, however, that the veteran 
was a diabetic who took oral medication for that condition, 
so his weight loss could be attributed to diabetes mellitus.  
The veteran said that during the last year, he had called in 
sick 6-8 times due to his GI complaints.  

Examination showed mild pain and tenderness in the abdomen.  
There was also mild pain and tenderness to palpation 
involving the right upper quadrant of the abdomen, but there 
was no organomegaly and no masses.  On auscultation of the 
abdomen, the examiner found there was some mild hyperactive 
bowel sounds.  An UGI was accomplished and interpreted as 
negative.  A complete blood count (CBC) was within normal 
limits.  His stools were negative for occult blood, and there 
was no evidence of gallbladder calculi.  The final diagnoses 
included chronic functional dyspepsia, etiology unknown; 
peptic ulcer disease or duodenitis, not found at present by 
UGI; and chronic irritable bowel syndrome.  

In a "remarks" section of the report, the examiner noted 
that it was his opinion that the veteran was not anemic at 
the present time, and that his very minimal weight loss was 
not the result of his peptic ulcer disease.  He again 
described the veteran's incapacitating episodes (as already 
summarized above) and noted that his symptoms included severe 
abdominal pain, heartburn, pyrosis, and diarrhea.  The 
veteran's medications included Prilosec on a daily basis (1-2 
daily); Imodium for diarrhea; Mylanta for severe heartburn.  

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a rating of 10 percent requires evidence of a mild 
ulcer with recurring symptoms once or twice a year.  To merit 
a 20 percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  To warrant a 40 percent 
disability evaluation, the evidence must demonstrate 
moderately severe symptoms of impairment manifested by weight 
loss and anemia; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  For a 60 percent evaluation to be assigned, 
the evidence must show severe ulcer, only partially relieved 
by standard therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, Code 7305 (2005).

The record shows that the veteran has had ongoing symptoms 
associated with his peptic ulcer disease since discharge from 
service.  Current findings are provided by the recent 2005 VA 
gastrointestinal examination report which reflects that the 
veteran has numerous GI complaints, to include abdominal 
pain, heartburn, nausea, bloating belching, and loss of 
appetite.  The examiner specifically commented that the 
veteran's weight loss of 10 pounds in the last year was not 
due to his ulcer condition.  Incapacitating episodes of 6-8 
times per years were noted.  Current UGI is negative for 
active disease.  

Other recent treatment records as well do not show any anemia 
or weight loss as a result of his peptic ulcer disease.  
Although there were references to intermittent occurrences of 
symptoms, to include at the time of his recent personal 
hearing, recurrent incapacitating episodes averaging 10 days 
or more in duration were also not shown.

The evidence as a whole shows that the veteran's peptic ulcer 
disease is not more than moderate within the meaning of DC 
7305, and thus no more than a 20 percent rating may be 
assigned at this time.  Symptomatology indicative of a 
moderately severe ulcer, as required for a 40 percent rating, 
are clearly not demonstrated.  As noted above, there is no 
evidence of anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  As the preponderance of 
the evidence is against the claim for an increase in a 20 
percent rating for peptic ulcer disease, the benefit-of-the- 
doubt rule does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  

Tinea Pedis

Following review of service medical records and VA 
examination, the RO, in a February 1979 rating decision, 
granted service connection for tinea pedis and assigned a 
noncompensable evaluation.  In a November 1990 decision, the 
Board continued the noncompensable rating in effect for tinea 
pedis as this condition was asymptomatic.  

In September 2002, the veteran filed his claim for increased 
rating for tinea pedis.  

VA revised the criteria for evaluating skin disabilities, 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(2002).  The veteran filed his claim for an increased rating 
in September 2002.  Thus, the new regulations are for 
application.  Under that criteria, DC 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 
7804, or 7805), or as dermatitis (DC 7806), depending upon 
the predominant disability.  See 38 C.F.R. § 4.118, DC 7813 
(2005).  In this case, the veteran's skin disabilities should 
be rated under dermatitis, as the veteran's tinea pedis does 
not include any medical findings of disfigurement or scars.

Under the revised rating criteria provided by DC 7806, a 
noncompensable (zero percent) rating is assigned where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy is 
required during the past 12 months.  A 10 percent rating is 
assigned where at least 5 percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  See 38 C.F.R. § 
4.118, DC 7806 (2005).

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a noncompensable 
(zero percent) rating under the rating criteria of DC 7813.  
Competent medical evidence of record includes VA treatment 
records which reflect that this condition is recurring.  In 
2002, symptoms included dry, scaly, white webs between the 
toes, and plantar surfaces of the feet were hyperkeratotic.  
There was no ulceration, exfoliation, or crusting.  He 
treated this condition with topical cream and powder.  
Subsequently dated records show dermatophytosis of a foot in 
2004 with no further report of skin symptoms.  A compensable 
evaluation for the veteran's service-connected tinea pedis is 
not warranted, as the evidence does not show that the veteran 
suffers from tinea pedis that involves an exposed or 
extensive area, that covers at least 5 percent of his body or 
exposed areas affected, or that requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than 6 weeks during the past 12 months period.  Based on the 
above, the preponderance of the evidence is against the claim 
for entitlement to a compensable disability rating for tinea 
pedis.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, DCs 7806, 7813 (2005).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claim. Also considered was 
referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no 
basis for further action on this question as there are no 
circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  


ORDER

A rating in excess of 20 percent for peptic ulcer disease is 
denied.  

A compensable rating for tinea pedis is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


